Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
	Claims 1 – 6 were pending in the instant application.
	With the amendment filed on March 10, 2022, Applicant have amended claims 1, 4 – 6, and cancelled claim 3.
	Claims 1, 2, and 4 – 6 are pending in the application.

Response to Arguments
Applicant's arguments filed March 10, 2022 have been fully considered but they are not persuasive.
Regarding independent claims, Applicant’s arguments directed toward newly amended limitations, which was not present in the previous rejection. Furthermore newly made amendments have changed the scope of the claims. However, upon further consideration, a new ground(s) of rejection is made in view of Pogorzelski in view of Joeng et al.
Regarding claim 1, applicant argues 
“Claims 1, 2, 4 and 6 stand rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Pogorzelski ("A two-dimensional coupled oscillator array," in IEEE Microwave and Guided Wave Letters, vol. 10, no. 11, pp. 478-480, Nov. 2000, doi: 10.1109/75.888838).
Claim 3 stands rejected under 35 U.S.C. 103 as being unpatentable over Pogorzelski in view of Jeong et al. (US 5,969,572).
These rejections are respectfully traversed.
The Office Action cited Pogorzelski, and asserts independent claims 1 and 6 are anticipated by Pogorzelski. The Office Action further cited Pogorzelski and Jeong, and asserts claim 3 is unpatentable over Pogorzelski in view of Jeong. 
Applicant has amended the claims to advance prosecution of the instant application to allowance. Claim 1 recites, among other things:
1. A high frequency beam forming device comprising: a 2D radiation array structure unit in which oscillators coupled to antennas are arranged in 2D; and 
a plurality of phase difference detectors coupled between the oscillators formed in the 2D radiation array structure unit to detect a phase difference between the coupled oscillators, wherein each phase difference detector comprises: 4Application No. 17/198,416Docket No. 018169.0008
a power combiner which is coupled between the oscillators forming a coupling network in the 2D radiation array structure unit and adds signals output from the coupled oscillators; and 
a power detector connected to an output terminal of the power combiner and detecting a signal combined by the power combiner. (Emphasis added). 
The present application is directed to providing a high frequency beam forming device capable of enabling beam steering based on a phase array structure using only an oscillator without a phase shifter. Refer to the Summary of the Disclosure.
The high frequency beam forming device comprises a 2D radiation array structure unit in which each of the antennas is coupled to each of the oscillators disposed in a 2D array structure, and a plurality of phase difference detectors coupled between the oscillators formed in the 2D radiation array structure unit to detect a phase difference between the coupled oscillators.
On the other hand, Pogorzelski shows 9 oscillators in 3x3 configuration, as shown in Figure 4 reproduced below, and each oscillator is connected to a mixer through a hybrid coupler. Pogorzelski uses a mixer to output the phase difference between adjacent oscillators. The hybrid coupler introduces a 900 phase shift in one input to the mixer so that the dc mixer output is proportional to the sine of the phase difference (see p. 479, right column of Pogorzelski). Accordingly, it can be seen that Pogorzelski uses a phase shifter to input a 900 phase shift to the mixer so that the mixer output is proportional to the sine of the phase difference. 

    PNG
    media_image1.png
    236
    609
    media_image1.png
    Greyscale
 
Fiq. 4 of Pocorzelski As shown above, Pogorzelski uses a phase shifter, and thus Pogorzelski's high frequency beam forming device is different than the claimed device in that Pogorzelski uses an oscillator and a phase shifter. 5
Claim 1 recites, among other things: 
"wherein each phase difference detector comprises: a power combiner which is coupled between the oscillators forming a coupling network in the 2D radiation array structure unit and adds signals output from the coupled oscillators; and 
a power detector connected to an output terminal of the power combiner and detecting a signal combined by the power combiner." 
The Office Action acknowledges (p. 4) that Pogorzelski does not show the details of the phase detectors. The Office Action asserts that Jeong can remedy the deficiencies of Pogorzelski.
According to Figs. 11 and 14 of Jeong, the phase detector 1401 comprises an in- phase power synthesizer 1101 for synthesizing the two RF input signals in the same phase, and an average power detector 1102 connected between an output end of the in- phase power combiner 1101 and the ground, for converting the synthesized RF signal into the DC voltage. See col. 13, lines 5-12 of Jeong. 
That is, the phase detector 1401 of Jeong is for detecting the relative phase difference information in the linear power amplifier. Refer to Fig. 14 of Jeong reproduced below. 
On the other hand, the claimed phase difference detector is different than the detector shown by Jeong in that a phase difference between oscillators coupled to each other is detected by coupling between oscillators forming a coupling network in a 2D radiation array structure, as recited in claim 1, which is not shown by Jeong. 

    PNG
    media_image2.png
    270
    872
    media_image2.png
    Greyscale
 
Fiq. 11 (left) and Fiq. 14 (riqht) of Jeonq Accordingly, Jeong fails to remedy the deficiencies of Pogorzelski. 
Accordingly, based on the above discussion of the actual disclosure of Pogorzelski and Jeong, it is respectfully submitted that the applied references fail to show each and every feature of independent claim 1.
Based on similar understandings of the actual disclosure of Pogorzelski and Jeong, it is respectfully submitted that the combined teachings of the applied references would not have suggested to those of ordinary skilled in the art all the claimed features of independent claim 6.
Accordingly, the applied references do not support rejections of independent claims 1 and 6, and each of the claims depending therefrom under 35 U.S.C. §102(a)(1) and §103. Reconsideration and allowance of the application are respectfully requested.”

However the Office respectfully disagrees. The Office submits that Pogorzelski in view of Joeng et al teach all cited limitations of newly amended claim 1. The Office further submits that Pogorzelski, clearly teach  2-D phased array antenna system (see heading, and page 498 right had side paragraph 1, “2-D array”) further disclose 3X3 phased array system described in figure 2 and 3. In addition figure 4 disclose only the phase measurement part not actual 2D array.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., phase array structure using only an oscillator without a phase shifter) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Office further submits that Pogorzelski teaches a high frequency beam forming device (see figure 2 – 5) comprising: a 2D radiation array structure unit in which oscillators coupled to antennas are arranged in 2D (see figure 2 – 4, figure 4, oscillators coupled to antenna); and a plurality of phase difference detectors (see figure 4) coupled between the oscillators formed in the 2D radiation array structure unit to detect a phase difference between the coupled oscillators (see figure 4, Section III. Paragraph one “the phase difference between the adjacent oscillators”). Pogorzelski, does not expressly disclose the details of the phase detectors. However, in analogous art, Joeng et al teach a phase detector comprises a power combiner which is coupled between the oscillators forming a coupling network in the 2D radiation array structure unit (see figure 11, component 1101, column 13, lines 5 - 22) and adds signals output from the coupled oscillators (see figure 11); and a power detector connected to an output terminal of the power combiner and detecting a signal combined by the power combiner (see figure 11, component 1102 and column 13, lines 5 - 22). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to use Joeng et al the phase difference detector in Pogorzelski since it is mere substitution of one type of phase detector with another. The motivation or suggestion to do so is to detect the accurate relative phase difference information in reduced manufacturing cost. Thus, Pogorzelski in view of Joeng et al teach all cited limitations of claim1. Therefore claim 1 remain stand rejected.
With respect all other claims the Applicant makes same argument as the argument applied to claim 1. Therefore, the same response applied to the argument with respect to independent claims above is applied here.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pogorzelski, ("A two-dimensional coupled oscillator array," in IEEE Microwave and Guided Wave Letters, vol. 10, no. 11, pp. 478-480, Nov. 2000, doi: 10.1109/75.888838) in view of Joeng et al (US 5,969,572).
Regarding claim 1, Pogorzelski teaches a high frequency beam forming device (see figure 2 – 5) comprising: a 2D radiation array structure unit in which oscillators coupled to antennas are arranged in 2D (see figure 2 – 4, figure 4, oscillators coupled to antenna); and a plurality of phase difference detectors (see figure 4) coupled between the oscillators formed in the 2D radiation array structure unit to detect a phase difference between the coupled oscillators (see figure 4, Section III. Paragraph one “the phase difference between the adjacent oscillators”). Pogorzelski, does not expressly disclose the details of the phase detectors. However, in analogous art, Joeng et al teach a phase detector comprises a power combiner which is coupled between the oscillators forming a coupling network in the 2D radiation array structure unit (see figure 11, component 1101, column 13, lines 5 - 22) and adds signals output from the coupled oscillators (see figure 11); and a power detector connected to an output terminal of the power combiner and detecting a signal combined by the power combiner (see figure 11, component 1102 and column 13, lines 5 - 22). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to use Joeng et al the phase difference detector in Pogorzelski. The motivation or suggestion to do so is to detect the accurate relative phase difference information in reduced manufacturing cost.
Regarding claim 2, which inherits the limitations of claim 1, Pogorzelski in view of Joeng et al further teaches wherein the oscillators formed in the 2D radiation array structure unit operate at the same oscillation frequency (see Pogorzelski, section III paragraph 4 “the nominal ensemble frequency is 2.75 GHz”), and output signals of different phases according to a control voltage to be applied differently according to a position of the oscillator (see Pogorzeleski,  figure 5, Fig. 5 “is the remote control box used to apply power to each oscillator independently and to adjust the tuning bias voltages on each oscillator”).
Regarding claim 4, which inherits the limitations of claim 1, Pogorzelski in view of Joeng et al further teaches further comprising: a voltage controller which analyzes the phase difference detected by the phase difference detector to apply a control voltage for beam steering at a target angle to the oscillators, respectively (see Pogorzeleski , section III  “the diagnostic system yields the phase differences between these MMIC outputs.” “MMIC output signals for use in calibrating the mixer array”  “individual tuning voltages to the oscillator MMIC’s” “the remote control box used to apply power to each oscillator independently and to adjust the tuning bias voltages on each oscillator”).
Regarding claim 6, Pogorzeleski teaches a radiation array system (see figure 1 – 5) comprising: a first antenna and a second antenna (see figure 2 – 5) ; a first oscillator connected to the first antenna (see figure 4, oscillators and antennas) and a second oscillator connected to the second antenna (see figure 4, oscillators and antennas); and a phase difference detector which is coupled between the first oscillator and the second oscillator (see figure 4, Mixer) to detect a phase difference by combining signals output from the first oscillator and the second oscillator (see figure 4, Section III. Paragraph 1 “the phase difference between the adjacent oscillators”). Pogorzelski, does not expressly disclose the details of the phase detectors. However, in analogous art, Joeng et al teach a phase detector comprises a power combiner which is coupled between the oscillators forming a coupling network in the 2D radiation array structure unit (see figure 11, component 1101, column 13, lines 5 - 22) and adds signals output from the coupled oscillators (see figure 11); and a power detector connected to an output terminal of the power combiner and detecting a signal combined by the power combiner (see figure 11, component 1102 and column 13, lines 5 - 22). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to use Joeng et al the phase difference detector in Pogorzelski. The motivation or suggestion to do so is to detect the accurate relative phase difference information in reduced manufacturing cost.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pogorzelski, ("A two-dimensional coupled oscillator array," in IEEE Microwave and Guided Wave Letters, vol. 10, no. 11, pp. 478-480, Nov. 2000, doi: 10.1109/75.888838) in view of Joeng et al (US 5,969,572) and further in view of Tiebout et al (US 2021/0159594 ).
Regarding claim 5, which inherits the limitations of claim 1, Pogorzelski in view of Joeng et al does not expressly disclose using a lookup table to control the beam steering of the antennas. However, in analogous art, Tiebout et al teach using a lookup table to calibrate a phased array system (see abstract, figure 7, and table). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to use a lookup table to calibrate the antennas. The motivation or suggestion to do so is to reduce the computational resource ant the antenna array system. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON. JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633